LACOMBE, C. J.
(orally). The opinion of the board of general appraisers is very comprehensive, and deals with a large number of different articles, which the board finds should be assessed for duty, under paragraph 339 of the tariff act of 1897, as braids or trimmings. The evidence upon which findings of fact covering nearly all these articles are made is not before this court. The only article as to which exception is taken is represented by Exhibit 1, and the testimony taken in the circuit court shows plainly that it is commercially known as “tape,” and not as “braid” or “trimming.” It would, therefore, seem to be more correctly classified under paragraph 320 of the same act.